Exhibit 1 FOR IMMEDIATE RELEASE 1 December 2010 WPPplc ("WPP") Voting rights and Capital 30 November 2010 WPP confirms that its capital consists of 1,263,747,086 ordinary shares with voting rights. WPP holds 2,180,586 of its ordinary shares in Treasury. Therefore, the total number of voting rights in WPP is 1,261,566,500 shares. The figure of 1,261,566,500 may be used by share owners as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change in their interest in WPP, under the FSA's Disclosure and Transparency Rules. Contact: Feona McEwan, WPP +44 (0)
